DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 16 Nov 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Feb 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 16 Feb 2021.

Status of the Claims
Canceled: 4, 6, 15, 17 and 19–105
Examined herein: 1–3, 5, 7–14, 16, 18 and 106–109

Withdrawn Rejections
The rejection of claims 1–3, 5, 7–14, 16, 18 and 106–109 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 1, 10–14, 16, 18, 106, 108 and 109 under 35 USC § 103 over Meng, McCaffrey and McGowan is hereby withdrawn in view of Applicant's amendments, and persuasive 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10–14, 106, 108 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, et al. (International Conference on Field-Programmable Technology 2012; previously cited); et al. (US 2013/0143206; previously cited); Tomaney, et al. (US 2009/0024331; previously cited); and McGowan (US 2004/0257374).
Claim 1 is directed to a system comprising
a.	"an image sensor comprising a plurality of pixels"
b.	"a primary analysis coprocessor card …"
c.	"a first primary analysis coprocessor …"
d.	"a buffer"
e.	"a plurality of second processors …"
f.	"a machine readable medium [that] encodes programming instructions that comprise instructions for"
i.	"obtaining from the image sensor …"
ii.	"directly and continually inputting the stream of serialized sensor data …"
iii.	"using the primary analysis coprocessor card …"
iv.	"inputting the formatted stream of serialized sensor data …"
v.	"using the first primary analysis coprocessor to transpose …"
vi.	"storing the corresponding plurality of reaction cell chunks …"
vii.	"sending the larger reaction cell chunks from the buffer to the plurality of second processors"
viii.	"using … a plurality of logical cores of the plurality of second processors …"
With respect to claim 1, Meng teaches
a.	a digital camera (p. 40 § V.A, Fig. 3)
b.	an FPGA card (p. 40 § V.B, Fig. 3)
c.	an FPGA on the FPGA card (p. 40 § V.B, Fig. 3)
d.	GPU memory (p. 14 § V.C; p. 40, Fig. 3)

f.	that the system is controlled by software, which necessitates a computer-readable medium to store that software; the system implements the functions of
i.	the camera acquires images and transmits them as a stream of pixels (i.e. "frame-by-frame intensity values for the plurality of pixels of the image sensor")
ii.	the FPGA board receives the stream of image data from the camera at 1024 fps (p. 41 § VI.B)
iii.	—
iv.	—
v.	—
vi.	transferring imaging data from the FPGA to the GPU memory (p. 41, top of col. 1; p. 40, Fig. 3)
vii.	the GPU multiprocessors read the imaging data that has been transferred to the GPU memory (p. 41 § V.C)
viii.	the GPU multiprocessors analyze the imaging data (p. 41 § V.C); GPU multiprocessors use SIMD instructions
Meng teaches that such a system can process image data more than two orders of magnitude faster than a CPU-only implementation, twice as fast as a GPU implementation, and without the prohibitive complexity of a FPGA-only implementation (p. 37, col. 2; p. 42 § VII).
Meng does not teach that the imaging data is "optical measurements for sequencing emitted from a plurality of reaction cells of a removable integrated sequencing chip over a plurality of frames, wherein each reaction cell in the plurality of reaction cells corresponds to a single molecular experiment".

Meng also does not teach that transmitting the data from the camera to the FPGA includes the steps of "convert[ing] the stream of serialized sensor data into a format that can be input directly into the first plurality of I/O ports of the first primary analysis coprocessor" (step f.iii) or "inputting the formatted stream of serialized sensor data directly into the plurality of I/O ports of the first primary analysis coprocessor" (f.iv).
McCaffrey teaches that the sequencing system includes a plurality of "analytical groups" (42 @ Fig. 24) that preprocesses the raw image signal, and transfers it directly to FPGA blocks (46 @ Fig. 24) using LVDS; this constitutes the steps of "convert[ing] the stream of serialized sensor data …" and "inputting the formatted stream of serialized sensor data …".
Meng also does not teach that the FPGA "transpose[s], in consecutive memory addresses, the frame-by-frame intensity values of the formatted stream of serialized sensor data …" (step f.v).
Tomaney teaches methods of "processing signal data from sequence-by-incorporation processes to identify nucleotide sequences of template nucleic acids" (Abstract), which is the same kind of sequencing process performed by the system of McCaffrey (0040).  The optical detection and signal analysis described by Tomaney (0059) is substantially identical to the optical detection system and analysis system taught by McCaffrey (0130–0141).  Conversely, the processing pipeline taught by 
Meng teaches that image data is stored in GPU memory (i.e. "a buffer"), but does not teach that the image data is stored "in contiguous memory locations" within that buffer.
McGowan teaches that for images that have been split into blocks (e.g. "gridded" as in Tomaney), "the pixel data of an image is advantageously stored in memory so that the data for a given block is contiguous" (0010).  "By re-arranging the pixel data as stored in the memory, processor stalls can be advantageously avoided for block-based operations" (0017).
Meng does not teach that the multiprocessors of the GPU "convert, in each logical core in the plurality of cores, in parallel, the pixel intensity values into base-by-base sequence data" as described in step (f.viii).
Tomaney teaches that the system converts image data into dye traces (0162), and then calls a raw nucleotide sequence from the dye traces (0182).  Since each multiprocessor in the GPU of Meng operates in parallel, the bases of each image chunk are called in parallel.  Since Meng teaches that the FPGA and the GPU operate concurrently, combining the systems of Meng and Tomaney calls bases "concurrent with additional reaction cell chunks being received by the buffer from the [FPGA]", and the combination "caus[es] the plurality of second processors to begin raw base calling before all the sensor data for the sequencing sample acquisition is obtained by the computer system".  McCaffrey also discusses the advantages of a parallel data processing pipeline (0136, 0142–0144).

With respect to claim 12, McGowan teaches storing a block of pixel data contiguously in memory.
Claims 13 and 14 describe the data on which the system operates, not structural aspects of the system itself.  In other words, the system has exactly the same structural features whether the data on which it operates represents 1 second, 60 seconds, or 3600 seconds of a reaction.
With respect to claims 106 and 108, Meng teaches that in addition to the GPU, a CPU — which supports MMX and SSE SIMD instructions — can be used for image processing.
With respect to claim 109, Meng teaches that the FPGA board includes a PCIe bus (p. 1, Fig. 1), which constitutes the "plurality of bus connectors".
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the heterogeneous computing apparatus of Meng with the nucleotide sequencing system of McCaffrey, because McCaffrey teaches that the sequencing apparatus is useful for massively parallel sequencing of nucleic acids, and because the system of Meng is advantageous for massively parallel image processing.  Given that the system of the combination of Meng can be used to process any kind of imaging data, and that McCaffrey teaches that the imaging data from nucleotide sequencing can be processed using any kind of computer, said practitioner would have readily predicted that the combination would successfully result in a nucleotide sequencing system as claimed.
Said practitioner also would have been motivated to combine the data processing system of Tomaney with the system of Meng and McCaffrey, because Tomaney teaches that the system is advantageous for processing sequencing data generated by a system like that of McCaffrey.  Given that 
Said practitioner also would have been motivated to store the imaging data contiguously in memory, as taught by McGowan, in the system of Meng, McCaffrey and Tomaney, because McGowan teaches that this is a more efficient way of processing image data because it avoids processor stalls during pipelined operations.  Given that McGowan teaches that this principle can be applied to any block-based imaging data, said practitioner would have readily predicted that the combination would successfully result each block of gridded data in the system of Meng, McCaffrey and Tomaney being stored contiguously in memory.
The invention is therefore prima facie obvious.

Claims 2, 3, 5 and 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, McCaffrey, Tomaney and McGowan as applied to claim 1 above, and further in view of Timmons, et al. ("High-Performance Machine Vision Systems Using Xilinx 7 Series Technology" 2014).
Save for the addition of Tomaney, the rationale for this rejection is substantially identical to that presented in the previous Office action.
The combination of Meng, McCaffrey, Tomaney and McGowan teaches a heterogeneous computing apparatus comprising an imaging sensor linked to an FPGA board, but does not teach that that board "is configured with a cable connector that mates with a first serial cable", wherein the first serial cable is one of those listed in claim 7.
With respect to claims 2 and 7, Timmons teaches various means for connecting cameras to FPGAs, which include coax and Gigabit Ethernet links (p. 4, Table 1).

Claim 5 merely duplicates the existing apparatus of Meng, McCaffrey and Tomaney: a computer having an FPGA card with a serial communication interface.  Duplicating components is not, by itself, sufficient to patentably distinguish an invention from the prior art (MPEP 2144.04 § VI.B).  Furthermore, Tomaney teaches scaling the processing pipeline by adding additional processing groups and embedded cores (0148).
With respect to claim 8, the apparatus of Meng has an FPGA that constitutes "the first primary analysis coprocessor compris[ing] a field programmable coprocessor".
With respect to claim 9, Meng teaches that the FPGA (i.e. "the first primary analysis coprocessor" and "field programmable coprocessor") and GPU (i.e. "second processors") operate concurrently.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the FPGA board of Meng, McCaffrey, Tomaney and McGowan to use coax or gigabit Ethernet to connect to the imaging system, because Timmons teaches that coax and gigabit Ethernet are common means of prima facie obvious.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, McCaffrey, Tomaney and McGowan as applied to claim 1 above, and further in view of Lindholm, et al. (IEEE Micro 2008).
Save for the addition of Tomaney, the rationale for this rejection is substantially identical to that presented in the previous Office action.
The combination of Meng, McCaffrey, Tomaney and McGowan teaches an image processing system that includes a GPU with memory (i.e. a "buffer") and multiprocessors (i.e. "a plurality of second processors"), but does not teach that the GPU has the features recited in these claims.
Lindholm teaches the architecture of the NVIDIA Tesla GPU.  Lindholm teaches that the architecture of this GPU, and the software that supports it, has numerous advantages for parallel computing (p. 54).
With respect to claim 16, Lindholm teaches a GPU having a plurality of streaming multiprocessors, each multiprocessor having a block of shared memory (p. 42, Fig. 2; p. 43 § "Streaming multiprocessor").  Meng and Lindholm both teach that streaming data through memory at maximum bandwidth is important for utilizing the GPU efficiently, suggesting that when a streaming multiprocessor finishes with one block of data in its shared memory, a new block should be loaded as soon as possible.
With respect to claim 18, Lindholm teaches that the GPU has 16 streaming multiprocessors (p. 40 § "Tesla architecture"), each of which can simultaneously execute 32 parallel threads using a 
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a GPU that utilizes a flexible multiprocessor architecture, as taught by Lindholm, in the system of Meng, McCaffrey, Tomaney and McGowan.  Given that Meng teaches using an NVIDIA GTX590 GPU (p. 41, top of col. 2), which is a subsequent development of the Tesla architecture, said practitioner would have readily predicted that the combination would successfully result in an image processing system having the features claimed.  The invention is therefore prima facie obvious.

Claims 106–108 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, McCaffrey and McGowan as applied to claim 1 above, and further in view of Steinfadt, et al. (US 2012/0239706; previously cited).
Save for the addition of Tomaney, the rationale for this rejection is substantially identical to that presented in the previous Office action.
Meng teaches an Intel processor that supports MMX and SSE instructions (p. 41 § VI.A).  None of Meng, McCaffrey, Tomaney or McGowan teaches that the SIMD instructions are AVX instructions, as in claim 107.
Steinfadt teaches that "a [] way to parallelize code is to use the Streaming SIMD Extension (SSE) set for the x86 architecture.  … Many AMD and Intel chips support the various versions of SSE, and Intel has continued developing this technology with the Advanced Vector Extensions (AVX) for their modern chipsets" (0117).
prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/Soren Harward/Primary Examiner, Art Unit 1631